ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Tikigaq Construction, LLC                   )       ASBCA No. 62001
                                            )
Under Contract No. W912P8-14-C-0025         )

APPEARANCE FOR THE APPELLANT:                      S. Lane Tucker, Esq.
                                                    Stoel Rives LLP
                                                    Anchorage, AK

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Judith E. Almerico, Esq.
                                                   Stephan C. Roth, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, New Orleans

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 21, 2020



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62201, Appeal of Tikigaq Construction,
LLC, rendered in conformance with the Board’s Charter.

      Dated: April 21, 2020


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals